Title: From Thomas Jefferson to James Monroe, 8 March 1798
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Philadelphia Mar. 8. 98.
          
          I have to acknolege the receipt of yours of Feb. 12. 19. & 25. at length the charm is broke, and letters have been recieved from our envoys at Paris. one only of them has been communicated, of which I inclose you a copy with the documents accompanying it. the decree therein proposed to be passed has struck the greatest alarm through the merchants I have ever yet witnessed. as it has not been known more than two or three days, it’s particular operations are not yet developed. it will probably drive our vessels out of the British trade, because as they will not have the benefit of convoy they cannot bring a return cargo from Great Britain but on much higher insurance than the British vessels who will have convoy. nor can they carry out produce but on much higher freight because they will be to return empty, in which case the British will underwork them. it seems then as if one effect would be to increase the British navigation. unless indeed our vessels instead of laying themselves up in port, should go to other markets with their produce & for return cargoes. however it is not probable this state of things will last long enough to have any great effect. the month of April I think will see the experiment of the invasion, and that will be a short one. you will see in Bache’s paper of this morning the 5th. number of some pieces written by T. Coxe, in which this proposed decree is well viewed. how it will operate on our question about arming, we do not yet know. some talk of letters of marque & reprisal, yet on the whole I rather believe it will not add to the number of voters for arming. this measure with the decrees of the British courts that British subjects adopted here since the peace and carrying on commerce from hence, are still British subjects, & their cargoes British property, has shaken these quasi-citizens in their condition. the French adopt the same principle as to their cargoes when captured. a privateer lately took near our coast an E. Indiaman worth 250,000 D. belonging to one of these lately emigrated houses. is it worth our while to go to war to support the contrary doctrine? the British principle is clearly against the law of nations. but which way our  interest lies is also worthy consideration. the influence of this description of merchants on our government & on the public opinion is not merely innocent. it’s absence would not weaken our union.—the issue of the question on foreign intercourse has enabled us to count the strength of the two parties in the H. of representatives. it is 51. & 55 if all the members were present, the whigs being a minority of 4. but in this computation all wavering characters are given to the other side. Jersey has laid itself off into districts, which instead of an uniform delegation, will give one chequered as the state is. they will at their next election send whigs from two districts. Pennsylvanvia, at her next election (in October) will add two more to the whig list. let us hope that Morgan & Machir will give place to whig successors. I do not know that this can be hoped for from our Eastern shore. this much I think tolerably certain, besides the natural progress of public sentiment in other quarters, & the effect of the events of the time. we do not think then that the partizans of Republican government should despair.—they do not yet talk of the time of adjournment though confessedly they have nothing to do. yet I trust it will be early in the ensuing month.—how far it may be eligible for you to engage in the practice of the law I know not. on the question of your removal to Richmond, I may doubtless be under bias, when I suppose it’s expediency questionable. the expence to be incurred in the first moments will certainly be great. could it be only deferred for a while it would enable you to judge whether the prospect opened will be worth that dislocation of your affairs, whether some other career may not open on you. of these things no body but yourself can judge. it is a question too for yourself whether a seat among the judges of the state would be an object for you. on all these points your friends can only offer motives for consideration: on which none but yourself can decide avec connoissance de cause I really believe that some employment, more than your farms will furnish, will be necessary to your happiness. you are young, your mind active, & your health vigorous. the languor of ennui would, in such a condition of things, be intolerable. make my most respectful salutations to mrs Monroe, & accept friendly Adieux to yourself.
        